
	

114 HR 3861 IH: Employer Participation in Student Loan Assistance Act
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3861
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Mr. Rodney Davis of Illinois (for himself, Ms. Graham, Mr. Coffman, Mr. Rouzer, Mr. Nolan, Ms. McSally, Mr. Garamendi, Mr. Murphy of Florida, and Mr. Blum) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the exclusion for employer-provided
			 educational assistance to employer payments of qualified education loans.
	
	
 1.Short titleThis Act may be cited as the Employer Participation in Student Loan Assistance Act. 2.Exclusion for employer payment of qualified education loans (a)In generalSection 127(c)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph:
				
 (B)the payment by an employer, whether paid to the employee or to a lender, of principal or interest on any qualified education loan (as defined in section 221(d)(1)) incurred by the employee, and.
 (b)Denial of double benefitSection 221(e)(1) of such Code is amended by inserting before the period at the end the following: , or for any amount which is excludable from gross income under section 127(c)(1)(B). (c)Effective dateThe amendments made by this section shall apply to payments made by employers after December 31, 2015.
			
